Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 1 of 21 Page ID
                                 #:42478




               JANUARY 15, 2021
                 CBP JUVENILE
             COORDINATOR REPORT
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 2 of 21 Page ID
                                 #:42479


                                                                                     1300 Pennsylvania Avenue NW
                                                                                     Washington, DC 20229




 January 15, 2021

 MEMORANDUM FOR:                     The Honorable Judge Gee
                                     District Judge
                                     U.S. District Court, Central District of California
                                                                                                                      1/15/2021

 FROM:                               Henry A. Moak, Jr.
                                     Chief Accountability Officer                        X
                                     U.S. Customs and Border Protection                  Signed by: HENRY A MOAK JR



 SUBJECT:          CBP Juvenile Coordinator Interim Report

 On December 4, 2020, this Court ordered the U.S. Customs and Border Protection (CBP)
 Juvenile Coordinator to file an interim report “providing a census of Class Members in CBP
 custody, describing COVID-19 guidances, and specifically addressing whether the conditions at
 the Weslaco Border Patrol Station [(WSL)] are safe and sanitary under [Flores Settlement
 Agreement (FSA)] Paragraph 12.” The CBP Juvenile Coordinator submits the following report
 in response to this Court’s December 4, 2020 Order. This report does not reflect all FSA
 monitoring activities conducted since filing the 2020 CBP Juvenile Coordinator report. A
 comprehensive account of FSA monitoring across the Southwest Border will be included in the
 annual CBP Juvenile Coordinator report to be filed on July 1, 2021. Based on my review of
 COVID-19 guidance issued and my team’s observations of its implementation, I believe WSL
 was substantially compliant with the FSA, specifically the safe and sanitary conditions under
 FSA Paragraph 12.

 Background

 CBP continues to assist the Centers for Disease Control and Prevention (CDC) in enforcing its
 Order Suspending Introduction Of Persons From A Country Where A Communicable Disease
 Exists (March 20, 2020) as amended and extended.1 On November 18, 2020, the U.S. District
 Court for the District of Columbia issued a preliminary injunction prohibiting the U.S.
 Department of Homeland Security (DHS) from expelling any minor in the U.S. pursuant to the
 CDC Order who would otherwise be an unaccompanied alien child (UAC) under Title 8.2 As of
 the filing date of this report, the government may still expel single adults and family units in the
 United States traveling from Canada or Mexico (regardless of their country of origin) who would


 1
  See, 85 Fed. Reg. 16567 (Mar. 24, 2020).
 2
  See, P.J.E.S. v. Wolf, et al., No. 1:20-cv-02245 (D.D.C. Nov. 18, 2020). See also, 6 U.S.C. § 297(g)(2) (defining
 unaccompanied alien child as a child who: (a) has no legal status in the U.S.; (b) has not attained 18 years of age;
 and (c) does not have a parent or legal guardian in the U.S. or whose parent or legal guardian is not able to provide
 care and physical custody).
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 3 of 21 Page ID
                                          #:42480
  CBP Juvenile Coordinator Interim Report
  Page 2
 otherwise be held in ports of entry or U.S. Border Patrol (USBP) stations for immigration
 processing.

 Since filing my 2020 annual report, the USBP Rio Grande Valley (RGV) Sector has adapted to
 new operational tempos related to reduced numbers of individuals in custody and long-scheduled
 renovations of certain facilities. RGV Sector completed demobilizing the soft-sided facility in
 Donna, Texas in May 2020, and in September 2020, suspended operations at the Central
 Processing Center-Ursula (CPC-Ursula) in McAllen, Texas in order to complete renovations at
 the latter facility. As a result, WSL is currently operating as the primary processing hub for both
 UACs and family units apprehended in RGV Sector.

 On November 18, 2020, Plaintiffs interviewed three class members in WSL and submitted
 declarations that included statements alleging lack of social distancing, crowded hold rooms,
 cold temperatures, no soap or hand sanitizer available for handwashing, limited or no facemasks
 provided to individuals in custody, and personnel not wearing facemasks inside the holding area.
 In response, I directed the Juvenile Coordinator’s Office (JCO) to conduct inspections in the
 RGV Sector, and advise me of their findings. The results of the JCO inspection specifically
 related to WSL and the station’s implementation of COVID-19 guidance are included in this
 report.

 Census of Class Members in Custody

 From October 1, 2020 through December 31, 2020, USBP reported 207,968 encounters along the
 Southwest land border, which is considerably higher than the encounters reported in Fiscal Year
 (FY) 2020 for the same period.3 However, in FY2021 to date, the overwhelming majority of
 these encounters were with single adults.4 USBP encounters with UACs and family units
 accounted for only 13% of all December 2020 enforcement encounters.5 By comparison, in May
 2019, the height of the 2019 surge, UAC and family units accounted for 72% of USBP
 Southwest land border enforcement encounters.6 In RGV Sector specifically, there were 5,184
 UAC enforcement encounters and 4,275 family unit enforcement encounters from October 1 to
 December 31, 2020.7 These encounters represent a 55% increase in UAC enforcement
 encounters and a 35% decrease in family unit enforcement encounters compared to the same
 period in FY2020.8




 3
   See, Southwest Land Border Encounters, U.S. Department of Homeland Security, Customs and Border Protection,
 https://www.cbp.gov/newsroom/stats/southwest-land-border-encounters, (last visited January 14, 2021).
 4
   Id.
 5
   Id.
 6
   Id. See also, Stats and Summaries, U.S. Department of Homeland Security, Customs and Border Protection,
 https://www.cbp.gov/newsroom/media-resources/stats, (last visited January 15, 2021).
 7
   See, U.S. Border Patrol Southwest Border Apprehensions by Sector, U.S. Department of Homeland Security,
 Customs and Border Protection, https://www.cbp.gov/newsroom/stats/southwest-land-border-encounters/usbp-sw-
 border-apprehensions, (last visited January 14, 2021).
 8
   Id.
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 4 of 21 Page ID
                                          #:42481
  CBP Juvenile Coordinator Interim Report
  Page 3
 For all USBP facilities along the Southwest Border, maximum facility capacity is approximately
 11,200. 9 Maximum facility capacity assumes a homogenous population and full operating status
 at all facilities.10 The actual holding capacity along the Southwest Border, and more specifically
 by facility, is constantly changing based on the characteristics of the in-custody population.11
 For example, a facility’s actual holding capacity may change based on the demographics and
 genders of individuals in custody to ensure the safety of all individuals in custody.12 In
 December 2020, there was an average daily population of 634 individuals in USBP custody
 along the Southwest Border.13 The average daily population of individuals in RGV Sector was
 120 in December 2020.14

 To address COVID-19 concerns, to the maximum extent operationally feasible, CBP has a
 current targeted holding capacity of 25% of a facility’s normal operational capacity. This target
 was developed for CBP planning purposes, taking into account COVID-19 considerations and
 precautions to minimize exposure risk as well as account for additional space requirements for
 social distancing and isolation/quarantine requirements. In facilities where class members are
 held, it is not always operationally feasible to stay below the 25% target, and there have been
 instances where class members were held in facilities with an in-custody population above this
 target. In these circumstances, CBP still makes every effort to minimize the risk of exposure,
 including wearing appropriate Personal Protective Equipment (PPE), distributing surgical
 facemasks to individuals in custody, and following CDC social distancing recommendations.

 COVID-19 Guidance

 CBP is committed to protecting the health of individuals in its custody and its workforce. As the
 pandemic unfolds, CBP continues to monitor on-the-ground conditions and respond accordingly
 to balance mission requirements and health considerations. CBP has coordinated closely and
 regularly with the CDC regarding COVID-19 guidance since the onset of the pandemic and
 continues to update, refine, and enhance guidance as appropriate. As with any dynamic
 operating environment, flexibility is crucial. CBP has issued agency-wide COVID-19 guidance,
 which establishes general guidelines. Sector and station leadership implement these guidelines
 consistent with their unique situational demands.

 The CBP COVID Toolkit, developed by the CBP Chief Medical Officer and CBP Office of
 Human Resource Management/Occupational Safety and Health Division (OSH), in consultation
 with DHS Headquarters and the CDC, contains extensive guidance regarding COVID-19
 practices, including COVID exposure risk assessment (contact tracing), isolation/quarantine
 guidance, and return-to-work guidance. The CBP Chief Medical Officer also engages regularly
 and directly with operational and medical leadership along the border regarding optimization of
 COVID-19 practices.


 9
   See, Custody and Transfer Statistics FY2021, U.S. Department of Homeland Security, Customs and Border
 Protection, https://www.cbp.gov/newsroom/stats/custody-and-transfer-statistics, (last visited January 14, 2021).
 10
    Id.
 11
    Id.
 12
    Id.
 13
    Id.
 14
    Id.
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 5 of 21 Page ID
                                          #:42482
  CBP Juvenile Coordinator Interim Report
  Page 4
 The CBP Job Hazard Analysis (JHA) is included in the CBP COVID Toolkit. The JHA was
 developed under the direction of the CBP Chief Medical Officer and OSH, and focuses on CBP-
 wide job-task specific COVID exposure risk and PPE guidance. The JHA outlines the
 recommended or required PPE all CBP personnel must wear during specific job-tasks.
 Depending on the situation, PPE required or recommended by the JHA may include any
 combination of the following items: nitrile gloves, N-95 respirator, protective outer garments,
 gowns, shoe coverings, face shields, or non-vented goggles. Per the JHA, USBP agents must
 wear an N-95 respirator when they are within six feet of anyone, gloves when touching
 potentially contaminated surfaces, and goggles or a face shield during any increased risk
 situations. In addition, agents must wear a face covering or surgical facemask if further than six
 feet but still in contact with individuals in custody or personnel.

 In addition to the CBP-wide guidance, USBP issued field guidance reiterating the JHA
 requirements related to PPE and requiring agents to distribute PPE to individuals in custody as
 appropriate. Furthermore, the guidance requires agents to use only designated transport units
 equipped with appropriate PPE and sanitized per sector protocol. Additionally, USBP issued
 two COVID-19 checklists to facilitate contract tracing after a known exposure. Both have
 specific steps for supervisors and employees, depending on their responsibilities, to notify any
 individuals in custody of their potential exposure. Moreover, the medical checks conducted by
 contracted medical professionals or local health facilities for all juveniles entering USBP
 custody, described in my last report, now include targeted COVID-19 questions in addition to the
 standard medical questions. All juveniles receive an initial medical check, which includes a
 temperature check and COVID-19 questions as well as standard medical questions. Any
 juveniles needing further diagnosis and treatment are referred to the local health system as
 needed.

 Specific to RGV Sector, Sector leadership issued the “Revised Rio Grande Valley Sector
 Guidelines for COVID-19 Spread Mitigation in the Workplace” memorandum on September 9,
 2020 to re-emphasize existing CBP guidance and update Sector-specific requirements. This
 memorandum specifically requires agents to wear an N-95 respirator when processing,
 transporting, arresting, or performing any other duty that may require an agent to be in close
 and/or prolonged proximity to individuals in custody. It also requires that any individual in
 custody with known or potential COVID-19 receive a surgical facemask. While this
 memorandum specifically requires surgical facemasks for individuals in custody who are known
 or suspected of being positive for COVID-19, the current practice is to assume that any person in
 custody has potential COVID-19 exposure or infection and provide surgical facemasks. At
 WSL, JCO observed that surgical facemasks were provided to all individuals entering the
 facility. The juveniles my team interviewed confirmed that agents provided facemasks following
 apprehension in the field and that they had received new facemasks throughout their time in
 custody.

 Weslaco Station (WSL)

 On December 1, 2020 at 9:00 AM, JCO conducted an announced inspection at WSL. At the
 time of the inspection, there were 51 juveniles onsite, 49 UACs and two accompanied alien
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 6 of 21 Page ID
                                          #:42483
  CBP Juvenile Coordinator Interim Report
  Page 5
 children (AAC). WSL was operating below its targeted COVID-19 holding capacity of 25% of
 the station’s total capacity.

 Juveniles were in 11 hold rooms, and JCO inspected each one. All hold rooms had functioning
 toilets with toilet paper and functioning sinks with soap. One hold room had a malfunctioning
 sink; however, there were two other functioning sinks available in that hold room, and a work
 order had been submitted for the malfunctioning sink. The hold rooms and processing area were
 clean, and no sanitary issues were observed. Each hold room had a five-gallon water jug and
 cups available for drinking. All hold rooms measured within the temperature range of 66 to 80
 degrees Fahrenheit. JCO observed a separate designated caregiver area, where the younger
 juveniles could play. Contracted caregivers were onsite, and JCO confirmed they worked seven
 days a week.

 JCO observed the food and supplies available for agents to provide to juveniles. An agent
 explained that a food services contractor prepared and distributed meals three times a day. Baby
 formula, cookies, crackers, Pedialyte, milk, and juice were available and within the expiration
 date. Diapers, baby wipes, body soap, toothbrushes and toothpaste, shampoo, deodorant, and
 feminine hygiene products were also available. JCO observed various types of clothing available
 in multiple sizes for juveniles and adults.

 JCO pulled a sample of six juveniles currently onsite and reviewed their custody logs. All six
 custody logs recorded receipt of a new surgical facemask mask. All six juveniles’ custody logs
 recorded showers, clean clothes, and dental hygiene products provided. While five of the
 custody logs recorded welfare checks at regular intervals, showing adequate supervision to
 protect the juvenile from others, one had a four-hour gap around dinnertime. Although there was
 a gap in recordation, JCO observed agents moving through the processing area and caregivers
 onsite engaging with juveniles to provide consistent supervision. Three of the custody logs did
 not record that a mat and Mylar blanket had been provided, although JCO observed that all
 juveniles had both. While no juveniles were receiving medical care while JCO was onsite, all
 had the required medical checks recorded in their custody logs.

 Throughout the inspection, my team paid special attention to how WSL implemented COVID-19
 guidance and the measures taken to prevent the spread of COVID-19. JCO observed juveniles
 arriving to the station through the sally port. As the juveniles exited the vehicle, JCO observed
 that they were wearing surgical masks. In the sally port, medical contractors stood by to conduct
 medical checks and provide a new surgical facemask. Medical contractors asked specific
 questions from a COVID-19 questionnaire and completed the standard medical check, which
 included taking the juvenile’s temperature. Medical contractors informed JCO that juveniles
 with possible COVID-19 symptoms remained in the sally port until being transported to a local
 hospital for further evaluation. If the hospital determined the juvenile was positive for COVID-
 19 or another contagious disease, the juvenile was taken to a different station for isolation. At
 the time of this inspection, Brownsville Station was designated as the medical isolation station.
 If the juveniles did not have possible COVID-19 symptoms, they received a more detailed
 medical check before entering the facility.
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 7 of 21 Page ID
                                          #:42484
  CBP Juvenile Coordinator Interim Report
  Page 6
 The Acting Watch Commander ((A) WC) informed JCO that agents provided surgical facemasks
 to juveniles upon apprehension and these surgical facemasks were routinely replaced throughout
 juveniles’ time in custody. When briefing the WSL Acting Patrol Agent in Charge ((A) PAIC)
 after leaving RGV Sector, the (A) PAIC informed JCO that agents typically provided extra
 facemasks to families with young children each time facemasks were replaced because agents
 recognized younger children were more likely to drop the facemask or get it dirty before it was
 replaced next. Moreover, JCO observed caregivers handing out surgical facemasks at the time
 that juveniles received a shower, which reflected new COVID-19 protocols. The (A) WC
 informed JCO that on November 25, 2020, RGV Sector instructed WSL to have only six
 individuals shower at a single time to decrease the number of individuals queueing for a shower.
 JCO observed this practice at the time of the inspection. Moreover, JCO observed soap
 dispensers filled with soap in all hold rooms at WSL. JCO later learned that by the end of
 December, RGV Sector had installed soap dispensers in all hold rooms Sector-wide. JCO
 observed that surgical facemasks and gloves were stored on the exterior side of all hold room
 doors. My team observed agents wearing N-95s respirators at all times in the processing area
 and when interacting with individuals in custody.

 JCO leveraged video conferencing technology to interview juveniles while onsite. The same
 team members who interviewed all juveniles during the 2020 reporting period continued the
 same general process of interviewing juveniles who volunteered to speak about their time in CBP
 custody. One team member onsite facilitated the interview process and solicited volunteers. The
 second team member, fluent in Spanish, used a video conferencing platform to interview
 juveniles and translate for the onsite team member. JCO conducted the interviews with the
 juveniles in a room separate from any agents or other individuals in custody. Both juveniles and
 the onsite team member wore facemasks and maintained, as best as possible, social distancing
 throughout the interview.

 First, JCO interviewed C.T.S., a 15-year-old UAC female from Guatemala. At the time of the
 interview, C.T.S. had been in CBP custody for approximately 12 hours. C.T.S. explained that
 apprehending agents treated her with respect and provided a facemask for her to wear before she
 was transported to a station. At the first station she arrived at, C.T.S. explained that medical
 professionals took her temperature in the sally port and gave her a new facemask to wear. After,
 C.T.S. explained that she was brought inside the station for a medical check and processing.
 Custodial records noted that a medical check was completed when C.T.S. arrived at Rio Grande
 City Station. After the medical check, C.T.S. informed JCO she received a blue wristband,
 which the onsite interviewer observed on her wrist. After initial processing and fingerprinting
 was complete, C.T.S. told JCO she was placed in a hold room where there were approximately
 25 individuals, including adult females with children. C.T.S. informed JCO that all individuals
 in the hold room were wearing facemasks and that there was space between them. Inside the
 hold room, C.T.S. confirmed there was a functioning toilet with toilet paper and a functioning
 sink with soap. She also confirmed that there was a five-gallon water jug with cups. C.T.S.
 stated the hold room temperature fluctuated, indicating sometimes it felt hot and sometimes it
 felt cold. C.T.S. estimated she was in this hold room for a half hour before she was transferred
 to WSL.
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 8 of 21 Page ID
                                          #:42485
  CBP Juvenile Coordinator Interim Report
  Page 7
 When she arrived at WSL, C.T.S. explained medical professionals also took her temperature in
 the sally port and gave her a new facemask. C.T.S. then explained the medical professionals
 conducted another medical check inside the station and gave her another blue wristband after it
 was complete. The JCO interviewer onsite observed C.T.S. was wearing two blue wristbands at
 the time of the interview. Next, C.T.S. explained that she received water, an apple, juice, and
 crackers. C.T.S. also stated she received a Mylar blanket and mat when she was placed in the
 WSL hold room with approximately 8 or 9 female juveniles who were all wearing facemasks.
 C.T.S. confirmed that this hold room also had a functioning toilet with toilet paper, a functioning
 sink with soap, and a five-gallon water jug with paper cups. Like at the first station, C.T.S.
 explained that the temperature in the WSL hold room also fluctuated between “hot” and “cold,”
 but that she was still able to sleep. C.T.S. told JCO that the lights were not dimmed overnight.
 C.T.S. explained that the next morning, the day of the interview, she and the female juveniles in
 her hold room all woke up by themselves without anyone waking them up.

 Next, she explained that she received breakfast, which included a warm egg and bean burrito, an
 apple, crackers, milk, and bottled water. C.T.S. told JCO that she ate breakfast, and it did not
 hurt her stomach. Custodial records noted that she was provided a hot breakfast and a new mask.
 After breakfast, C.T.S. stated she showered and brushed her teeth. She explained that caregivers
 facilitated the shower process and gave clear instructions about the hygiene items available and
 where to put her dirty clothes so that they could be washed and returned to her. At the time of
 the interview, C.T.S. was wearing a T-shirt and sweatpants she received before her shower and
 her own jacket over top of the T-shirt. C.T.S. told JCO the shower trailer was warm and that she
 was not rushed during the shower process. C.T.S. also told JCO that she received a new
 facemask before she took her shower. After showering, C.T.S. stated she returned to the hold
 room. Custodial records noted that she was provided with a shower, bodily cleansing product,
 dental hygiene product, feminine hygiene product, and clean clothing. She stated she moved to a
 different hold room before the interview because the one she was in was being cleaned. When
 she moved to the new hold room, C.T.S. stated she received a new Mylar blanket and mat.
 C.T.S. told JCO she and the other female juveniles in her hold room had been watching cartoons.
 She also told JCO she had not been hungry and that she had been treated with respect throughout
 her time in CBP custody. Before ending the interview, JCO reminded C.T.S. that medical
 professionals were available onsite if needed, and that she could ask for food, snacks, and
 hygiene items. Custodial records noted that she was shown the UAC video. Custodial records
 also noted that she received a hot lunch and that, later that afternoon, she was transported to a
 U.S. Health and Human Services, Office of Refugee and Resettlement (HHS/ORR) facility.

 Next, JCO interviewed E.R.A., a 17-year-old UAC male from Guatemala. At the time of the
 interview, E.R.A. had also been in CBP custody for approximately 12 hours. E.R.A. told JCO
 that the apprehending agent was respectful, offered him water to drink, and gave him a facemask
 to wear. Like C.T.S., E.R.A. explained he was then transported to a station where medical
 professionals took his temperature in the sally port before he entered the station for a medical
 check. During the medical check, the medical professional asked E.R.A. if he was hungry and
 gave him water and crackers. After the medical check, E.R.A. received a blue wristband, which
 the onsite JCO interviewer observed him wearing. This medical check was not recorded in his
 custody log. E.R.A. explained that he then completed initial processing, which included
 fingerprinting, before he was placed in a hold room with one other male juvenile, who was also
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 9 of 21 Page ID
                                          #:42486
  CBP Juvenile Coordinator Interim Report
  Page 8
 wearing a facemask. E.R.A. confirmed there was a functioning toilet, a functioning sink with
 soap, and a five-gallon water jug with cups. E.R.A. explained he was in the hold room very
 briefly before being transferred to WSL.

 Upon arriving at WSL, E.R.A. explained that medical professionals took his temperature in the
 sally port and he received a new facemask. Then, medical professionals completed a medical
 check inside the station. After this medical check, E.R.A. also received a blue wristband. The
 onsite JCO interviewer observed he was wearing both wristbands at the time of the interview.
 This medical check was recorded in E.R.A.’s custody log. After the medical check, E.R.A.
 stated he was assigned a hold room, and received a mat and Mylar blanket. E.R.A. also told JCO
 he was given an apple, crackers, milk, and water. Custodial records noted that he was provided
 with snacks, bodily cleansing product, dental hygiene product, a mat, and a Mylar blanket.
 E.R.A. stated that he shared the hold room with the same juvenile that was in his hold room at
 the first station. He confirmed this hold room also had a functioning toilet with toilet paper, a
 functioning sink with soap, and a five-gallon water jug with cups. E.R.A. said the hold room
 was cold, but “not too bad.” E.R.A. told JCO he had been able to sleep, but not well because he
 was nervous about being in custody. When JCO asked whether there was anything specifically
 making him nervous, he explained it was the new environment and the fact that he had never
 been in CBP custody before. E.R.A. stated the lights were on overnight. E.R.A. explained that,
 the next day, someone opened the hold room door and said, “Wake up,” before handing out
 breakfast, which included a warm burrito, apple, cookies, milk, juice, and bottled water.
 Custodial records noted that he was provided a hot breakfast and a new mask. After breakfast,
 E.R.A. told JCO he took a nap on his mat before he showered and brushed his teeth. E.R.A.
 explained there were two male caregivers giving instructions in Spanish about the shower
 process, including instructions about clean towels, clean clothes, and soap. E.R.A. stated he
 received clean clothes to wear while his clothes were laundered. At the time of the interview,
 E.R.A. was wearing the clothes provided by the station and his own jacket. Custodial records
 noted that he was provided with a shower, bodily cleansing product, dental hygiene product, and
 clean clothing. Prior to the interview, E.R.A. also told JCO he received lunch, which included a
 warm burrito, two single-serving boxes of cereal, an apple, juice, and bottled water. Custodial
 records noted that he received a hot lunch. E.R.A. stated he received a new facemask before the
 interview. He informed JCO it was the third facemask he received while in CBP custody.
 Before ending the interview JCO reminded E.R.A. that medical professionals were available
 onsite if needed, and that he could ask for food, snacks, and hygiene items. Custodial records
 noted that he was shown the UAC video. Custodial records also noted that, later that afternoon,
 he was transported to a HHS/ORR facility.

 Based on JCO’s inspection, I believe WSL was substantially compliant with the FSA, and more
 specifically, conditions were safe and sanitary as articulated under Paragraph 12A of the FSA.
 WSL was operating below the targeted 25% COVID-19 capacity during the inspection.
 Furthermore, JCO discussed with the (A) WC the safety measures implemented in response to
 COVID-19. JCO’s observations and interviews with juveniles demonstrated WSL followed
 these enhanced safety measures, including agents wearing N-95 respirators in the processing
 areas and while interacting with individuals in custody, temperature screenings conducted in the
 sally port, routine distribution of surgical facemasks for individuals in custody, and soap for
 handwashing available in all hold rooms.
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 10 of 21 Page ID
                                          #:42487
  CBP Juvenile Coordinator Interim Report
  Page 9


  The current operating environment, amidst the COVID-19 pandemic, places increased demands
  on CBP and adds additional variables to its comprehensive border security mission. USBP must
  accept and maintain custody of individuals until they can be transferred to another agency
  regardless of facility capacity. CBP generally relies on its inter-agency partners to transfer
  juveniles out of its custody. This coordination and expeditious transfer of juveniles out of CBP
  custody is even more critical during this period of reduced capacity to facilitate social distancing
  and prevent the spread of COVID-19. CBP recognizes this unique challenge as well as its
  responsibilities under the FSA to ensure safe and sanitary conditions for all juveniles in its
  custody. The Agency will continue to monitor on-the-ground conditions and adjust accordingly
  to minimize risk of COVID-19 exposure and protect the health of all individuals in custody.
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 11 of 21 Page ID
                                 #:42488




              JANUARY 15, 2010 ORR
                   JUVENILE
              COORDINATOR REPORT
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 12 of 21 Page ID
                                 #:42489


                              ORR JUVENILE COORDINATOR INTERIM REPORT

                                              January 15, 2021

                             Aurora Miranda-Maese, ORR Juvenile Coordinator


                                                Introduction

  On April 24, 2020, The Honorable Dolly M. Gee of The United States District Court for the Central District
  of California held a third hearing on the Motion for Temporary Restraining Order on Jenny L. Flores, et al.
  v. William P. Barr, et al., directing the undersigned designated as the Office of Refugee Resettlement
  (ORR), Juvenile Coordinator, Aurora Miranda-Maese, to file an Interim Report monthly during the
  pendency of the national health emergency related to the COVID-19 pandemic. ORR updated reports have
  continued to be filed as ordered, with the last report submitted by the undersigned on November 16,
  2020. On September 4, 2020, a Status Conference was held at which time implementation of the Order
  was stayed until September 8, 2020, and hoteling of minors was ordered to cease by no later than
  September 15, 2020. The Order directs that the Department of Homeland Security (DHS) shall transfer all
  minors, both accompanied and unaccompanied, currently held in hotels to licensed facilities as
  expeditiously as possible.

  Subsequent to the Court Order dated April 24, 2020, the undersigned continued in collaboration with the
  workgroup to assist in obtaining the data from all congregate care shelters and transitional foster care
  nationwide, on issues as they pertain to the six Court-ordered topics and the additional requirements as
  noted above. Under the Juvenile Coordinator, this workgroup has continued using the same methodology
  to collect data with questionnaires requesting specific information as they pertain to all Court Orders. In
  addition, the Court Order dated August 7, 2020 directed the ORR Juvenile Coordinator to expand the
  requirements of the April 24, 2020 Order by detailing the reasons that release is delayed due to
  unavailable fingerprinting services or an inability to complete the home study for each minor, which has
  continued up through this report.

  At the status conference hearing on December 4, 2020, the Court ordered the Immigration and Customs
  Enforcement (ICE) and ORR Juvenile Coordinators shall file their next interim reports by January 15, 2021,
  covering the topics listed in the April 24, 2020 Order and compliance with the Court’s Order regarding
  minors held under Title 42 authority. The Juvenile Coordinator has not been informed of any minors
  currently being held in ORR custody under Title 42. The ORR Juvenile Coordinator shall also provide the
  following:

         The names and locations of ORR facilities where any Class Member has contracted COVID-19 while
          already housed at the facility, rather than being diagnosed with COVID-19 at intake;
         A more complete description of the status of those in ORR custody pursuant to the MPP;
         Updates on ORR’s plans to expand capacity during the pandemic when necessary;
         Descriptions of ORR’s COVID-19 plans in light of any recent updates to CDC guidelines and the
          start of vaccine distribution; and



                                                      1
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 13 of 21 Page ID
                                 #:42490
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 14 of 21 Page ID
                                 #:42491
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 15 of 21 Page ID
                                 #:42492


  further strained by ORR’s efforts to adhere to the physical and social distancing guidelines from federal,
  state and local health authorities.

  Care provider programs are also implementing prudent staffing models in adherence with guidance from
  the CDC, state and local authorities and their own organization policies in order to limit exposure risk for
  their employees. As a result, programs are not able to meet ORR and state-licensing mandated staffing
  supervision, which further reduces the maximum capacity each program can accommodate.

  At this time, ORR does not foresee accommodating a large increase in capacity is possible due to
  limitations related to COVID-19. A majority of ORR facilities are struggling with staffing shortages and are
  having a hard time filling positions. Programs are reporting difficulties with hiring staff due to a decreased
  response to job postings and in finding qualified applicants for positions posted. Also, some potential
  candidates are not continuing with the hiring process, citing fears of contracting COVID-19.

  In addition, ORR facilities are experiencing difficulties with staff retention. Programs have reported
  challenges with an inability to hire and retain employees who are often faced with caretaker
  responsibilities within their own homes and concerns that potential employees may have working in a
  congregate setting, which may put them at risk for exposure. Other reasons cited include: low morale,
  the inability to telework, working additional hours due to coverage needs, delays with State licensing to
  complete the clearance process, and concerns regarding travel during the pandemic. ORR has been
  working with programs to identify strategies to mitigate staffing challenges where possible.


  Minors Residing Long-term in Non-ORR Facilities
  Currently, ORR has one minor placed in an out-of-network (OON) residential treatment center. This minor
  recently secured a placement in an ORR in-network residential treatment center and will be physically
  transferred there within this week. A second minor, who is placed at a transitional foster care program, is
  also receiving care at a psychiatric hospital.

  Two minors with complex medical needs are residing in a long-term medical facility. Both minors have
  remained at the hospital since their referral to ORR and have never physically resided at an ORR facility.

  All minors residing at non-ORR facilities but in ORR custody have been included the Juvenile Coordinator’s
  Interim Report since they began in accordance with April 24, 2020 Court Order. The details of this report
  include consideration of the four minors mentioned above.




                                                        4
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 16 of 21 Page ID
                                 #:42493


      This report provides updates to the six topics ordered to be covered by the Juvenile Coordinator, which
      follows below:

 I.       Measures taken to expedite the release of Class Members to suitable custodians during
          the COVID-19 health emergency, including the status of fingerprinting and home study
          policies and practices, in compliance with this Order, and provide census data as to any
          minors who remain in custody due to lack of fingerprinting or home studies.

      Fingerprinting Policies and Practices
      Per a prior Court Order, ORR amended its fingerprinting procedures on July 21, 2020 (attached in previous
      Juvenile Coordinator Report dated July 24, 2020).

      As of January 14, 2021, all ORR digital fingerprinting sites are operational.

      Fingerprinting services are among the initial criteria initiated in the family reunification process. In cases
      where fingerprinting is not immediately available but other reunification requirements are still pending,
      case managers continue to search for alternative locations within a reasonable distance and continue to
      communicate with the persons regarding their options. Where no reasonable alternative fingerprinting
      options are available and fingerprinting is the only requirement delaying release, ORR determines
      whether provisional release is appropriate. As of January 4, 2021, there were no minors in ORR care
      whose release was delayed because COVID-19 closures made fingerprinting services unavailable to
      sponsors.

      Home Study Policies and Practices
      ORR issued Home Study Practice Guidance due to COVID-19 on May 6, 2020 (attached in a previous
      Juvenile Coordinator Report dated June 8, 2020). ORR is in alignment with the many states that have
      imposed restrictions on movement or shelter-in-place orders for residents due to the COVID-19 pandemic.
      It remains paramount that minors are released to a safe and healthy environment with a sponsor who is
      able to meet their needs. It is also important to protect the staff who conduct home studies and assure
      they feel safe and supported during this time as well.

      ORR’s home study providers are to follow their respective state’s official guidance on conducting home
      visits/home studies for domestic minors. ORR honors the state’s guidance until further notice is provided
      to the shelter network from ORR. If no official state guidance has been issued on conducting home studies
      during the COVID-19 pandemic or if states require that the home visit be conducted in person, ORR home
      study providers can seek a waiver of the in-person home visit via the Federal Field Specialist (FFS) for that
      region. ORR continues to assess on an individual basis if a virtual home visit should take place in lieu of
      the in-person contact.

      Home study reports must still be submitted within 10 business days of the receipt of the home study
      referral, and documentation is made in the minor’s file as to which method was used to conduct the home
      study. As of January 4, 2021, there were no minors in ORR custody with home study delays due to COVID-
      19.



                                                            5
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 17 of 21 Page ID
                                 #:42494
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 18 of 21 Page ID
                                 #:42495


  As of January 13, 2021, there are a total of 54 minors in ORR custody who have been diagnosed with
  COVID-19 who are currently in medical isolation. Forty-one (41) of these minors were diagnosed with
  COVID-19 prior to placement in ORR facilities, and eight (8) minors acquired COVID-19 while in ORR
  facilities.

  As previously mentioned, ORR places minors newly referred along the Southwest Border into shelters
  local to the site of referral. As a precaution, ORR now recommends these new referrals be quarantined
  for 14 days from the day of admission to ORR, referred to as ‘routine intake quarantine’. Minors in such
  quarantine are tested at least twice for COVID-19, once shortly after admission and again prior to release
  from quarantine.

  ORR does not require that staff disclose their private medical information as it relates to COVID-19;
  however, some staff voluntarily reported this information. Since collecting information, ORR has been
  notified of 1, 145 (cumulative) personnel with positive COVID-19 test results as of January 12, 2021. Staff
  with suspected exposure to or positive COVID-19 test results are required to quarantine for at least 14
  days. Furthermore, the exposed or infected staff are not permitted to have any contact with minors or
  other staff at the shelters until their quarantine has ended.

  As a reminder, DHUC does not collect information about individual staff member’s quarantine or isolation
  status to avoid obtaining or asking for any protected health information that DHUC does not have the
  legal authority to collect. Additionally, DHUC does not have public health jurisdiction over adult staff
  members; this falls to state and local health agencies.

  At this time, care provider program staff who are eligible for the COVID-19 vaccine based on the CDC’s
  Advisory Committee on Immunization Practices (ACIP) recommendations and the recommendations of
  their state and local jurisdictions may opt to receive the vaccine.


  COVID-19 Vaccination Planning
  ORR follows ACIP vaccine recommendations and guidelines for minors in ORR care, and this includes
  phased recommendations for the COVID-19 vaccine distribution. While supply is limited, allocation of
  COVID-19 vaccines is determined by the care provider’s state and local jurisdictions.

  As of December 20, 2020, ACIP recommends persons aged 16–17 years with high-risk medical conditions
  be included in Phase 1c of COVID-19 vaccination distribution (after Phases 1a and 1b, which include health
  care personnel, long-term care facility residents, frontline essential workers, and persons aged ≥75 years).
  Persons aged 16–17 years without high-risk medical conditions are recommended to receive the COVID-
  19 vaccine during Phase 2, along with all persons ≥16 years not previously recommended for vaccination.
  As of December 18, 2020, only the Pfizer-BioNTech COVID-19 vaccine is authorized for use in persons aged
  16–17 years.

  ORR continues to closely monitor the development of ACIP recommendations and vaccine prioritization
  for COVID-19 vaccines, and to develop guidance specific to the COVID-19 epidemiology and operational
  complexities of the UAC Program.




                                                       7
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 19 of 21 Page ID
                                 #:42496



III.       With respect to minors placed at congregate facilities in which either a minor or staff
           member has tested positive for COVID-19, identify the specific reason the minors
           located there have not been released or transferred to a non-congregate setting.

       For all the ORR network, transfers out of congregate care were not pursued due to the risk of potentially
       spreading or catching COVID-19 during the transfer process. While the occupancy rate continues to
       increase at congregate shelters, their ability to isolate those minors who have tested positive remains
       paramount. ORR issued revised field guidance dated July 16, 2020 with regard to COVID-19 (attached in
       previous Juvenile Coordinator Report dated July 24, 2020).

       ORR’s policies require the release of minors to sponsors in a manner that promotes public safety, which
       includes concerns related to public health. The field guidance and ORR Policy Guide Section 3.4.8 Medical
       Clearance Prior to Release or Transfer, states:

        “Unaccompanied alien children who have serious physical or mental health issues or have had exposure
       to a communicable disease may not be transferred or moved until they have been medically cleared by a
       physician or ORR is consulted….

       Children who are infectious with communicable diseases of public health concern, which have potential to
       cause outbreaks, will not be released from ORR care until they are non-infectious.”


IV.        Describe any policies and/or practices aimed at identifying and protecting minors who
           are at heightened risk of serious illness or death should they contract COVID-19.

       Each ORR facility has a unique process for staffing medical care for the individualized needs of the minors
       in care. Some directly hire licensed independent practitioners (e.g., pediatricians, family medicine
       physicians, pediatric nurse practitioners, registered nurses) who operate in clinics physically located at
       the facility, while some contract with community healthcare providers who either visit the facility or
       evaluate the minors in their clinics. Each care provider has an established network of healthcare
       providers, including specialists, emergency care services, mental health practitioners, and dental
       providers. Care providers are required to maintain state licensing and adhere to licensing requirements,
       including staffing requirements.

       Each child in ORR care has an initial intake assessment within 24 hours of the minor’s admission to a care
       provider facility, to obtain information about the minor, including whether there are any immediate
       medical and mental health concerns. Minors who are ill on arrival will receive prompt attention and
       medical care.

       Each minor also receives an initial medical examination (IME) by a licensed primary care provider (e.g.,
       physician, physician assistant, or nurse practitioner) within two business days of admission into ORR
       custody. The IME is based on a well-child examination, adapted for the unaccompanied children
       population with consideration of screening recommendations from the American Academy of Pediatrics,
       the Centers for Disease Control and Prevention (CDC), and the U.S. Preventive Services Task Force
       (USPSTF).

                                                           8
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 20 of 21 Page ID
                                 #:42497


     The purposes of the IME are to assess general health, administer vaccinations in keeping with U.S.
     standards, identify health conditions that require further attention, and detect contagious diseases, such
     as influenza or tuberculosis. If a vaccination record is not located or a minor is not up to date, the minor
     receives all vaccinations recommended by the ACIP catch-up schedule and approved by the CDC, including
     seasonal influenza vaccine.

     ORR’s DHUC staff and ORR care providers routinely track and discuss children with existing medical
     conditions, including children with conditions that put them at increased risk of infection or could result
     in possible medical complications if infected. As part of these discussions, facilities caring for children with
     complex medical needs have been directed to:

            Maintain close contact with general and specialty medical providers of children with complex
             medical needs and identify plans for continued care (e.g. utilization of telehealth services) in the
             event of office closures and other barriers to care during the pandemic.

            Create a safety plan for when a child might require in-person medical evaluation, such as in an
             outpatient clinic or at an emergency room.

            Ensure children have an adequate and ongoing supply of prescription medications.

            Continue to follow recommendations about infection prevention, including for respiratory
             diseases such as influenza and COVID-19, from medical providers overseeing the care of children
             with complex health needs.

     On September 21, 2020, ORR medical staff met with Dr. Paul Wise, as well as the Juvenile Coordinator
     and the Special Master, Andrea Ordin, in order to discuss the issue of protecting minors in this population.


V.       Explain whether the medical professionals at ORR are making expeditious individual
         assessments about a Class Member’s eligibility for release when a Class Member has
         been exposed to COVID-19 or has a sponsor whose household has a confirmed case of
         COVID-19, and provide the average time in which such individual assessments take
         place during the reporting period.

     As of January 4, 2021, there were seventeen minors whose release was delayed due to a positive COVID-
     19 diagnosis, as they complete their isolation protocols. Additionally, there were twenty-nine minors
     whose release was delayed due to being in medical quarantine because of exposure to COVID-19.
     Quarantine recommendations for minors who have been exposed to a confirmed COVID-19 case are made
     in collaboration with the local public health authority.

     In accordance with the revised ORR field guidance, if a sponsor or a member of the sponsor’s household
     has a suspected or confirmed COVID- 19 infection, ORR postpones release until a medical or public health
     professional determines it is safe to release the minor to the sponsor’s household.




                                                            9
Case 2:85-cv-04544-DMG-AGR Document 1060-1 Filed 01/15/21 Page 21 of 21 Page ID
                                 #:42498



VI.       Explain whether ORR is making individualized assessments regarding its ability to
          release minors subject to removal orders under the MPP, including census data and
          reasons for non-release.

      As of January 12, 2021, there were 35 minors in ORR custody who were identified as previously enrolled
      in MPP. Four of those minors were released by the time this report was written. Currently, there are 18
      minors who are engaged in the family reunification process, but it is not complete. The remaining 13
      minors are residing in Long Term Foster Care (LTFC). The Juvenile Coordinator did not identify any cases
      from the reporting period where a minor enrolled in MPP received a removal order and were denied
      release based on that order.


                                                      Summary

      The undersigned respectfully submits this report to the Court pursuant to the Court Order dated
      December 4, 2020. The undersigned will continue to work independently and with the Special Master
      and will continue to file interim reports per the Court’s directive to monitor facilities to assure adherence
      to CDC-compliant and ORR guidelines are maintained.




                                                           10
